Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 06 November 2019.  Claims 1-20 are currently pending and have been examined.

Abstract
The abstract of the disclosure is objected to because it is only one sentence that does not sufficiently describe the technical disclosure.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claims 1 and 13 recite:
receiving updates to patient vitality information from a plurality of health monitors; 
determining whether the patient vitality information has changed; and 
responsive to determining that the patient vitality information has changed, notify someone.
Therefore, the claim as a whole is directed to “observing changes in patient physiological data,” which is an abstract idea because it is a mental process. “Observing changes in patient physiological data” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). The human mind can watch a monitor and observe when the data on the monitor changes. 

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, claims 1 and 13 recite the following additional element:
pushing, to a user device, a notification;
Further, claim 13 recites the following additional elements
a processor; 
a transceiver; and 
a memory having stored thereon instructions that, when executed by the processor, control the processor to: perform the method described above.
These additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 and 13 are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool 

Dependent claims 5 and 7 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 2-4, 6, and 8 further recite additional elements that merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Similar to the additional elements in claims  1 and 13, these additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2-4, 6, and 8 are ineligible.
Claims 9-12 and 14-20 are parallel in nature to claims 1-8 and 13. Accordingly claims 9-12 and 14-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell et al. (U.S. 2010/0235782 ), hereinafter “Powell”.

Regarding claim 1, Powell discloses a method comprising:
receiving updates to patient vitality information from a plurality of health monitor (See Powell [0039] the patient monitoring devices monitor physiological characteristics of a patient. It is contemplated that multiple patient monitoring devices can monitor a particular patient.); 
determining whether the patient vitality information has changed (See Powell [0080] the system can detect when the patient data have changed or meet a certain criteria.); and 
responsive to determining that the patient vitality information has changed, pushing, to a user device, a notification indicative of the changed vitality information (See Powell .

Regarding claim 2, Powell discloses the method of claim 1 as discussed above. Powell further discloses a method, wherein:
receiving the updates to the patient vitality information comprises extracting patient vitality information from a data stream provided to an electronic medical records (EMR) system (See Powell Fig. 2 and [0043] the system can include a common Data Management System (DMS) for collecting the patient information. This common DMS collects and stores the patient data. This is understood to meet the broadest reasonable interpretation of an EMR system.).

Regarding claim 3, Powell discloses the method of claim 2 as discussed above. Powell further discloses a method, wherein:
extracting the patient vitality information comprises copying a portion of the data stream prior to receipt of the data stream by the EMR system (See Powell [0059] More specifically, the waveform display can be updated in real-time (indicating that it is displayed to the use before it is stored. [0070] updated as measurements are taken by the patient monitoring device(s).).

Regarding claim 4
cleaning the received updates (See Powell [0046] the system processes and prepares the patient data for transfer and presentation. [0052] the data can determine that only some of the data need be synchronized as opposed to all the data. This processing, preparing, and selective synchronization meets the broadest reasonable interpretation of “cleaning” the received updates.); and 
decoding the received updates (See Powell [0047] the system prepares the patient information for transfer to the remote device and presentation thereon. [0056] the system includes various modules and protocols for communication with other systems in gathering and transferring the patient data. It is understood that for the data to be transferred over a network (as disclosed) and displayed it must be encoded and decoded.).

Regarding claim 5, Powell discloses the method of claim 1 as discussed above. Powell further discloses a method, wherein:
the updates to the patient vitality information do not include any patient-identifiable information (See Powell [0039] the patient monitoring devices monitor physiological characteristics of the patient they are attached to and generates data signals. “The data signals are communicated to the information system 42, which collects patient data based thereon, and stores the data to a patient profile that is associated with the particular patient.” [0054] patient data is defined as “physiological data that can be obtained from the patient monitoring device(s), and/or physiological patient data that is input into the information system 42 by a local healthcare provider (e.g., a nurse, or .

Regarding claim 6, Powell discloses the method of claim 1 as discussed above. Powell further discloses a method, comprising:
receiving, from the user device, an indication of specified rooms or monitor sets (See Powell [0053] The configuration module can use already existing configuration information so that it does not have to be replicated in the DMS. By way of non-limiting example, all of the patient beds of a particular facility, and to which unit(s) they belong are typically stored in the information system(s). The configuration module reduces, or obviates manual effort in entering the configuration information. [0057] Exemplar patient information can include, but is not limited to a facility identification or a patient bed identification. [0059] More specifically, the particular patient is selected from the patient list, and the patient information and/or data is subsequently presented.); and 
pushing the changed vitality information to the user device for the specified rooms or monitor sets (See Powell [0059] More specifically, the particular patient is selected from the patient list, and the patient information and/or data is subsequently presented.).

Regarding claim 7, Powell discloses the method of claim 6 as discussed above. Powell further discloses a method, comprising:
providing, to the user device, a facility listing, wherein receiving the indication of the specified rooms or monitor sets comprises receiving an indication of a selection of the specified rooms or monitor sets from within the facility listing (See Powell Fig. 5B facility listing. Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).).

Regarding claim 8, Powell discloses the method of claim 1 as discussed above. Powell further discloses a method, comprising:
prior to pushing the changed vitality information to the user device, receiving, from the user device, log-in credentials, and validating the log-in credentials (See Powell [0058] secure log on for user device to access system in accordance with HIPPA. [0063] user ID and password combination is authenticated. Secure communication between each of the DMS and the remote device is established upon the confirmation of the user ID and password combination.).

Regarding claim 9, Powell discloses a method comprising:
receiving an indication of specific rooms or monitor sets (See Powell [0053] The configuration module can use already existing configuration information so that it does not have to be replicated in the DMS. By way of non-limiting example, all of the patient ; 
outputting, for transmission to a monitoring server, data indicative of the specific rooms or monitor sets (See Powell Fig. 5B facility listing. Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).); 
receiving, from the monitoring server, an indication of patient vitality data corresponding to the specific rooms or monitor sets (See Powell [0039] the patient monitoring devices monitor physiological characteristics of a patient. It is contemplated that multiple patient monitoring devices can monitor a particular patient. Fig. 5B facility listing. Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).); 
updating, based on the received indication of patient vitality data, an application display indicating current patient vitality data (See Powell [0059] More specifically, the waveform display can be updated in real-time (indicating that it is displayed to the use ; 
comparing the received indication of patient vitality data to preset thresholds (See Powell [0080] See Powell [0080] When the values in the patient data have changed or meet a certain criteria, an alert is generated at the facility and/or the remote user device. Each alert setting can define particular criteria, constraints and/or thresholds that, if met, generate an alert at the remote device, and/or the facility.); and 
response to the received indication of patient vitality data indicating that the patient vitality data is outside the preset thresholds, outputting, for display on the application display, an alert indicating an emergency associated with one of the specific rooms or monitor sets (See Powell [0080] When the values in the patient data have changed or meet a certain criteria, an alert is generated at the facility and/or the remote user device. Each alert setting can define particular criteria, constraints and/or thresholds that, if met, generate an alert at the remote device, and/or the facility.).

Regarding claim 10, Powell discloses the method of claim 9 as discussed above. Powell further discloses a method, comprising:
receiving, from the monitoring server, a facility listing (See Powell Fig. 5B facility listing. Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).); 
outputting, for display on the application display and based on the facility listing, identifiers of a plurality of medical facilities (See Powell Fig. 5B facility listing.); 
receiving an indication of a selection of a facility of the plurality of medical facilities (See Powell Fig. 5B facility listing. User can select a particular facility to then see a list of patients in that facility (Fig. 5C).); 
outputting, for display on the application display, identifiers of a plurality of specific rooms or monitor sets corresponding to the selected medical facility (See Powell Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).); and 
receiving an indication of a selection of one or more of the displayed identifiers of the specific rooms or monitor sets (Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient).), wherein outputting for transmission the data indicative of the specific rooms or monitor sets comprises outputting for transmission the indicative of the selected specific rooms or monitor sets (Fig. 5C patient list within that facility. The user can select a particular facility, and then select a particular patient to see the data that pertains to that particular patient (i.e. “monitor set” assigned to that patient). See Fig. 5D-5J, the selected patient view includes a display for the “monitor set” assigned to that patient.).

Regarding claim 11, Powell discloses the method of claim 9 as discussed above. Powell further discloses a method, comprising:
receiving an indication of thresholds for patient vitality data corresponding to a specified room or monitor set as the preset thresholds (See Powell [0080] When the values in the patient data have changed or meet a certain criteria, an alert is generated at the facility and/or the remote user device. Each alert setting can define particular criteria, constraints and/or thresholds that, if met, generate an alert at the remote device, and/or the facility.).

Regarding claim 12, Powell discloses the method of claim 9 as discussed above. Powell further discloses a method, comprising:
receiving an indication of alert and display color selections for at least one from among emergency notifications, vitality information, and urgent vitality information (See Powell [0080] When the values in the patient data have changed or meet a certain criteria, an alert is generated at the facility and/or the remote user device. Each alert setting can define particular criteria, constraints and/or thresholds that, if met, generate an alert at the remote device, and/or the facility.).

Regarding claim 13, Powell discloses a system comprising:
a processor (See Powell [0031] the remote device can include a processor.); 
a transceiver (See Powell [0034] the remote device may include a transceiver.); and 
a memory having stored thereon instructions that, when executed by the processor (See Powell [0031] The system can include memory. The processor can process instructions for execution of implementations of the present disclosure. The instructions can include, but are not limited to, instructions stored in the memory to display graphical information on the display.), control the processor to:
receive, via the transceiver and from a plurality of health monitors, updates to patient vitality information (See Powell [0039] the patient monitoring devices monitor physiological characteristics of a patient. It is contemplated that multiple patient monitoring devices can monitor a particular patient.); 
determine whether the patient vitality information has changed (See Powell [0080] the system can detect when the patient data have changed or meet a certain criteria.); and 
responsive to determining that the patient vitality information has changed, push, via the transceiver and to a user device, a notification indicative of the changed vitality information (See Powell [0080] When the values in the patient data have changed or meet a certain criteria, an alert is generated at the facility and/or the remote user device.).

Regarding claim 14, Powell discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein:
receiving the updates to the patient vitality information comprises extracting patient vitality information from a data stream provided to an electronic medical records (EMR) system (See Powell Fig. 2 and [0043] the system can include a common Data .

Regarding claim 15, Powell discloses the system of claim 14 as discussed above. Powell further discloses a system, wherein:
extracting the patient vitality information comprises copying a portion of the data stream prior to receipt of the data stream by the EMR system (See Powell [0059] More specifically, the waveform display can be updated in real-time (indicating that it is displayed to the use before it is stored. [0070] updated as measurements are taken by the patient monitoring device(s).).

Regarding claim 16, Powell discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein the instructions, when executed by the processor, further control the processor to:
clean the received updates (See Powell [0046] the system processes and prepares the patient data for transfer and presentation. [0052] the data can determine that only some of the data need be synchronized as opposed to all the data. This processing, preparing, and selective synchronization meets the broadest reasonable interpretation of “cleaning” the received updates.); and 
decode the received updates (See Powell [0047] the system prepares the patient information for transfer to the remote device and presentation thereon. [0056] the .

Regarding claim 17, Powell discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein:
the updates to the patient vitality information do not include any patient-identifiable information (See Powell [0039] the patient monitoring devices monitor physiological characteristics of the patient they are attached to and generates data signals. “The data signals are communicated to the information system 42, which collects patient data based thereon, and stores the data to a patient profile that is associated with the particular patient.” [0054] patient data is defined as “physiological data that can be obtained from the patient monitoring device(s), and/or physiological patient data that is input into the information system 42 by a local healthcare provider (e.g., a nurse, or physician).” Patient information is defined to including patient identifying information. Therefore, the vitality information (the physiological information) measured by the monitor devices in [0039] includes only the physiological data. The “patient information” is separate from the “patient data.” Therefore, this disclosure meets the broadest reasonable interpretation of the claim language that the “updates to the patient vitality information” does not include patient identifiable information.).

Regarding claim 18, Powell discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein the instructions, when executed by the processor, further control the processor to:
receive, from the user device, an indication of specified rooms or monitor sets (See Powell [0053] The configuration module can use already existing configuration information so that it does not have to be replicated in the DMS. By way of non-limiting example, all of the patient beds of a particular facility, and to which unit(s) they belong are typically stored in the information system(s). The configuration module reduces, or obviates manual effort in entering the configuration information. [0057] Exemplar patient information can include, but is not limited to a facility identification or a patient bed identification. [0059] More specifically, the particular patient is selected from the patient list, and the patient information and/or data is subsequently presented.); and 
push the changed vitality information to the user device for the specified rooms or monitor sets (See Powell [0059] More specifically, the particular patient is selected from the patient list, and the patient information and/or data is subsequently presented.).

Regarding claim 19, Powell discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein the instructions, when executed by the processor, further control the processor to:
provide, to the user device, a facility listing, wherein receiving the indication of the specified rooms or monitor sets comprises receiving an indication of a selection of the specified rooms or monitor sets from within the facility listing (See Powell Fig. 5B facility .

Regarding claim 20, Powell discloses the system of claim 13 as discussed above. Powell further discloses a system, wherein the instructions, when executed by the processor, further control the processor to:
prior to pushing the changed vitality information to the user device, receive, from the user device, log-in credentials, and validate the log-in credentials (See Powell [0058] secure log on for user device to access system in accordance with HIPPA. [0063] user ID and password combination is authenticated. Secure communication between each of the DMS and the remote device is established upon the confirmation of the user ID and password combination.).
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626